Since the opinion doubts the construction of the oral contract by the Industrial Commission that Sanders  Evans were employees and not independent contractors, I take the position that Sanders Evans were not independent contractors, but were subcontractor employees under Sec. 56-928, Arizona Code 1939, which reads in part as follows:
". . . Where an employer procures work to be done for him by a contractor over whose work he retains supervision or control, and such work is a part or process in the trade or business of the employer, then such contractor and the persons employed *Page 220 
by him, and his sub-contractor and the persons employed by the sub-contractor, are, within the meaning of this section, employees of the original employer. . . ."
The petitioners, Capital Construction Company and Everly, as the evidence shows, entered into a contract with the United States Government for the construction of the work referred to, and the following are clauses from that contract:
". . . The contracting officer may require the contractor to dismiss from the work such employee as the contracting officer deems incompetent, careless, insubordinate, or otherwise objectionable. . . .
"The contractor or his subcontractor shall pay all mechanics and laborers employed directly upon the site of the work, unconditionally and not less often than once a week, and without subsequent deduction or rebate on any account, the full amounts accrued at time of payment, computed at wage rates not less than those stated in the specifications, regardless of any contractual relationship which may be alleged to exist between the contractor or subcontractor and such laborers and mechanics; . . ."
From these items in the contract it can be seen that the Government did not intend that the work should be done by an independent contractor.
I concur in the other holdings of the opinion.
NOTE: Because of the illness of Chief Justice McALISTER, the Honorable DUDLEY W. WINDES, Judge of the Superior Court of Maricopa County, was called in to sit in his place and stead. *Page 221